Title: To Thomas Jefferson from Charles Willson Peale, 12 November 1808
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum Novr. 12th. 1808.
                  
                  I was in the country when your note encloseing a Check for fifty Dollars, for the use of Mr. Randolph, arived at the Musm. or I should have acknowledged it immediately. I shall keep a faithful account of the receipts and also of his expenditures as far as comes to my view. I do not discover the least turn of extravagance in him, on the contrary he conducts himself in every respect with prudence and respectability, and is daily gaining the love and esteem of his acquaintance, so that I hope and believe he will not make his education more expensive than you will desire. Doctr Wistar returned him the Money which I sent for his class, and desires that Mr. Randolph should attend the Class of Chemestry, this accords with my Opinion, as the opportunity of seeing experiments well performed, facilitates this pleasing study in the best mode, but I cannot give you a stronger proof of my love for this science than by saying it is my favorite study; that it is my principle amusement at present, and I much regret I had not began it some years sooner. Doctr Woodhouse does not spare expence to perform the experiments to illustrate his Lectures, and I mean to attend as many of his exhibitions as I possibly can in the present season. Mr. Randolph has attended at the Chemecal Lectures since they commenced but we do not ask for a Ticket for the season until we have your approbation.
                  He tells me that you wish him to attend at the opperations in the Hospital, that it will cost Ten Dollars, and desires me to mention it in my letter. I ought to have mentioned to you that Thomas is attentive to read on the subjects of each lecture, and therefore his time will be fully employed this winter, so that he can have but little to spare for visits and amusements, altho’ several families wish to have his company. Perhaps it is best it should be so, as I hope his studies will be his best amusements, they are certainly very entertaining to an inquisitive mind, and have many attractions. I have been seeking for a conveyance for your Lamp & Bridle-bit, but find no Vessel in the port intending for Alexander. Shall I send you a Polygraph for use while I can make alterations on yours? I mean by the Mail Stage.
                  My Son Rembrandt has brought me seven excellent Portraits, Mr. Denon, Cuvier, Bernardin St. pierre, Abbe Hany, Houdon, Count Rumford, and Genl. Armstrong. The fear of being cut off from communication with his family induced him to return much sooner than he intended, or we would have obtained a considerable Number of Portraits of very interristing Characters, which I hope may be resumed at more favourable times.
                  I am Dear with much esteem your friend
                  
                     C W Peale
                     
                  
               